Case 18-21835   Doc 34   Filed 12/11/18   Page 1 of 3
               Case 18-21835   Doc 34   Filed 12/11/18   Page 2 of 3


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    14WBella, LLC
    12154 Darnestown Road, Ste 621
    Gaithersburg, MD 20878



    ADP
    c/o Maddie Dean
    401 North Washington Street
    Rockville, MD 20850



    BallKap, LLC
    12154 Darnestown Road, Ste 621
    Gaithersburg, MD 20878



    EagleBank
    130 Rollins Avenue
    Rockville, MD 20852



    Government of the District of Columbia
    1101 4th Street, SW
    Washington, DC 20024



    Kelly Health Insurance
    P.O. Box 418926
    Boston, MA 02241-8926



    M&T Bank
    One M&T Plaza
    Buffalo, NY 14203



    MosaKap, LLC
    12154 Darnestown Road, Ste 621
    Gaithersburg, MD 20878



    ReqWharf LLC
    12154 Darnestown Road, Ste 621
    Gaithersburg, MD 20878
           Case 18-21835   Doc 34   Filed 12/11/18   Page 3 of 3



The Columbia Bank
Loan Operations
P.O. Box 69
East Petersburg, PA 17520
